McMurray, Presiding Judge.
Defendant was charged by accusation with "the offense of MISDEMEANOR, for that the said accused ... did offer to perform an act of sexual intercourse with... for the sum of $100.00 . . .” She was convicted by a jury and subsequently sentenced by the trial court to 12 months (6 months to serve and 6 months on probation). Defendant appeals. Held:
The arresting police officer testified that he began a conversation with the defendant and that during this conversation defendant offered to have sexual intercourse with him for $100. The defendant denied having offered to perform sexual intercourse with the arresting officer for any money and presented evidence that she was incapable of having sexual intercourse at that time due to complications from recent surgery.
"A person commits prostitution when he performs or offers or consents to perform an act of sexual intercourse for money.” Code Ann. § 26-2012 (Ga. L. 1968, pp. 1249, 1301).
The evidence was sufficient to support the jury verdict. Harris v. State, 234 Ga. 871, 873 (218 SE2d 583); Moore v. State, 240 Ga. 807, 811 (II(1)) (243 SE2d 1). After a review of the trial transcript and record we are convinced, and we so hold, that a rational trier of fact (the jury in this case) could readily have found the defendant guilty beyond a reasonable doubt.

Judgment affirmed.


Banke and Underwood, JJ., concur.